Bkovxes, P. J.
1. This was a suit upon promissory notes. The defendant admitted a prima facie ease in the plaintiff, and assumed the burden of proof, and in his answer set up that the notes were infected with usury, and set forth in detail the facts which he alleged showed the usury. Substantially the questions presented to the jury were whether the original amount of the indebtedness was $450, and whether the *8defendant was charged 12 per cent, interest on that amount,—the principal and interest being added together and divided into sixteen installments,—or whether there was. other indebtedness of the defendant to the plaintiff’s testate which, added to the $450, made the real consideration of the notes sued on. The burden was upon the defendant to sustain his plea of usury; and the evidence which he presented upon this subject, while authorizing a finding upon this issue in his favor, did not demand such a finding. The jury’s finding, in effect, that he had not carried this burden was authorized by the evidence.
Decided March 12, 1918.
Complaint; from Lowndes superior court—Judge Thomas. August 4, 1917.
J. P. Knight, Dan R. Bruce, for plaintiff in error..
E. P. 8. Denmark, contra.
2. Under the facts of the case the sourt did not err in refusing' to give the requested instructions, as complained of in the first ground of the amendment to the motion for a new trial.
3. All of the remaining grounds of the amendment to the motion for a new trial virtually raise, in various ways, the same question, viz., whether the court correctly charged the law of usury and properly instructed the jury as to its applicability to the facts of the case. In this respect the charge was correct, clear, and sufficiently full, and no omission or language complained of was erroneous when considered in the light of the charge as a whole.
4. The verdict was authorized by .the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bloodworih and Harwell, JJ., concur.